     Case 2:20-cv-03617-GW-JC Document 9 Filed 06/04/20 Page 1 of 2 Page ID #:32



1
     Law Offices of Todd M. Friedman, P.C.
2    Todd M. Friedman (216752)
     2155 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6    Attorney for Plaintiff
7
                          UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9

10
     LEEROY WILLIAMS, on behalf of )                  Case No. 2:20-cv-03617-GW-JC
     himself and all others similarly situated, )
11                                              )     NOTICE OF VOLUNTARY
12                       Plaintiff,             )     DISMISSAL WITHOUT
     v.                                         )     PREJUDICE
13
                                                )
14   LEXINGTON LAW FIRM, and                    )
     DOES 1 through 10, inclusive, and each )
15
     of them,                                   )
16                                              )
17
                         Defendant.             )

18
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
19
     Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case without
20
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
21

22
     motion for summary judgment. Although this case was filed as a class action, no

23
     class has been certified, and court approval of this voluntary dismissal is therefore
24   not required under Rule 23(a) of the Federal Rules of Civil Procedure.
25         Respectfully submitted this 4th day of June, 2020.
26
                                By:    s/Todd M. Friedman
27
                                       Todd M. Friedman, Esq.
28                                     Law Offices of Todd M. Friedman, P.C.
                                       Attorney for Plaintiff


                                         Notice of Dismissal - 1
     Case 2:20-cv-03617-GW-JC Document 9 Filed 06/04/20 Page 2 of 2 Page ID #:33



1
     Filed electronically on this 4th day of June, 2020, with:
2
     United States District Court CM/ECF system
3

4    And hereby served upon all parties.
5
     Notification sent on this 4th day of June, 2020, via the ECF system to:
6

7    Honorable George H. Wu
     United States District Court
8
     Central District of California
9

10
     This 4th day of June, 2020.

11   By: s/Todd M. Friedman
12       Todd M. Friedman
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
